UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7292


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC MARIO BYERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:02-cr-00077-RBS-1)


Submitted: April 26, 2021                                         Decided: April 29, 2021


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Mario Byers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Mario Byers appeals the district court’s order granting his motion to reduce his

sentence under the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-391, 132

Stat. 5194, and reducing his sentence to time served. Byers asserts that the court erred by

not revisiting the quantity of drugs for which he was held responsible and the four-level

increase to his Sentencing Guidelines offense level due to his possession of a machine gun

in connection with another felony offense. We affirm.

       In United States v. Chambers, 956 F.3d 667 (4th Cir. 2020), we held that, “when

imposing a new sentence” under the First Step Act, “a court does not simply adjust the

statutory minimum; it must also recalculate the Guidelines range.” Id. at 672 (internal

quotation marks omitted). Furthermore, “any Guidelines error deemed retroactive . . . must

be corrected in a First Step Act resentencing.” Id. at 668. We also held that the § 3553(a)

sentencing factors apply and a court “may consider post-sentencing conduct” in

determining whether to exercise its discretion to reduce a sentence.           Id. at 674.

Additionally, “the First Step Act does not constrain courts from recognizing Guidelines

errors,” id. at 668, or “preclude the court from applying intervening case law,” id. at 672,

in making its discretionary determination. Byers has not identified any error deemed

retroactive or any intervening change to the law not already applied that would impact his

Guidelines sentence.




                                             2
       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3